DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 10/26/2021.

Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 10/26/2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.

Claims 1-12 are pending.  Claims 1-11 are being examined.  Claim 12 is withdrawn from further examination as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, step c) requires recovering the calcium carbonate and then adding a basic calcium compound to the residual aqueous solution.  It is unclear if “recovering” the calcium carbonate requires the removal of calcium carbonate from the aqueous solution before adding the basic calcium compound because in the Example of the instant specification, calcium carbonate is only removed after 4 cycles of adding the calcium compound.  The claim language suggests recovering calcium carbonate after bringing the gas containing carbon dioxide with an aqueous solution of amine and acidic calcium compound, then adding a basic calcium compound to the residual aqueous solution; repeating steps b) and c) after step c) suggests again bringing a gas containing carbon dioxide into contact with an aqueous solution of amine and acidic calcium compound to generate calcium carbonate precipitate, recovering calcium carbonate and then adding a basic calcium compound to the residual aqueous solution.  However, the Example of the instant specification is different from the claimed process.  In the Example, the gas containing carbon dioxide is brought into contact with the aqueous solution containing an amine and an acidic calcium compound and calcium hydroxide is added three times during a specific interval of time for a total of four cycles, then the calcium carbonate particles that are precipitated during this process are separated from the aqueous solution.  In other words, in the Example, the gas is brought into contact 
It is also unclear as to how the calcium carbonate is “recovered” when the process is carried out continuously since the process of contacting the gas containing carbon dioxide with the aqueous solution in order to remove carbon dioxide from the gas would have to be stopped in order to “recover” the calcium carbonate generated.
Claim 8 requires regeneration of the amine-based compound after step b).  It is unclear as to how the amine-based compound is regenerated when the process is carried out continuously since the process of contacting the gas containing carbon dioxide with the aqueous solution in order to remove carbon dioxide from the gas would have to be stopped between steps b) and c) in order to regenerate the amine-based compound.  It is unclear as to how regeneration of the amine-based compound is accomplished between steps b) and c) since the calcium carbonate that has been precipitated is not recovered until step c) wherein a residual aqueous solution remains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734